In an action to recover damages for slander, the defendant appeals from so much of an order of the Supreme Court, Nassau County (Collins, J.), dated August 5, 1993, as granted the plaintiffs motion to vacate an order of the same court dated November 12, 1992, which dismissed the complaint.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the defendant’s contention, the court did not err in vacating its November 12, 1992, order pursuant to CPLR 321 (c). The plaintiffs attorney had been suspended from the practice of law on October 5, 1992. Accordingly, no further proceedings should have been taken against the plaintiff without leave of the court until 30 days after notice to appoint another attorney had been served (see, CPLR 321 [c]). No notice was served upon the plaintiff and thus, the court properly vacated its November 12, 1992, order (see, Brogan v Mary Immaculate Hosp., 209 AD2d 663; Johnson & Sons Enters, v Brighton Commons Partnership, 171 AD2d 1059, 1060).
We have considered the defendant’s remaining contentions and find them to be without merit. Bracken, J. P., Rosenblatt, Lawrence, Krausman and Goldstein, JJ., concur.